Citation Nr: 0402089	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-20 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1960 to August 
1963 and from November 1963 to October 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2001 and December 2002 rating decisions 
by the RO. 

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
to the veteran if further action is required on his part.)  



REMAND

The veteran asserts that an initial rating in excess of 30 
percent is warranted for the service-connected PTSD.  The 
veteran also asserts that entitlement to a TDIU is also 
warranted.  

In a December 2001 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 30 percent, 
effective on May 30, 2001.  The veteran timely appealed the 
initial 30 percent rating and asserted entitlement to a TDIU.  

In a December 2002 raring decision, the RO denied the 
veteran's claim for a TDIU and confirmed and continued the 
initial 30 percent rating for the service-connected PTSD.  
The veteran timely appealed that determination.  

In response to the veteran's assertions that the service-
connected PTSD is more disabling than the 30 percent rating 
represents, the veteran was afforded a VA examination in July 
2002.  The examiner concluded that the veteran demonstrated 
symptoms consistent with PTSD, which appeared related to his 
experiences in the service.  

The examiner indicated that the veteran reported a worsening 
of his symptoms, but noted that he did not have the veteran's 
claims file available for review at the time of the 
examination and, thus, was unable to compare his current 
presentation with that previously documented.  

In light of the foregoing, the Board finds that another VA 
examination is necessary in order to fully evaluate the 
current severity of the service-connected PTSD.  

The Board also notes that there has been a significant change 
in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted VCAA to require that VA had a duty to notify the 
veteran as to the law and regulations governing his appeal, 
to provide notice as to the type of evidence necessary to 
substantiate the claim, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes in this regard that the RO most recently 
notified the veteran of VCAA in a letter dated on July 15, 
2003.  However, given that additional development is required 
in this case, the RO also should undertake to obtain any 
additional treatment records or other evidence to support the 
claim for increase.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected PTSD, which have 
not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain copies of all VA treatment 
records for the veteran that are not 
currently in the claims folder.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of the 
service-connected PTSD.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested evaluation.  The examiner is 
requested to provide a multiaxial 
assessment, to assign a GAF score, 
explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating service-
connected psychiatric disability.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA has been 
completed.  Then, if any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



